[ex1052017psuawardagtnonu001.jpg]
EXHIBIT 10.5 _____ ___, 201_ Federal Signal Corporation 2015 Executive Incentive
Compensation Plan Performance Share Unit Award Agreement You have been selected
to receive this Performance Share Units (“PSUs”) award (“Award”) pursuant to the
Federal Signal Corporation 2015 Executive Incentive Compensation Plan (the
“Plan”), as specified below: Participant: Date of Grant: Number of PSUs Subject
to this Award Agreement: Performance and Vesting Periods: January 1, 201_
through December 31, 20__ [3-year period] This Award is subject to the terms and
conditions prescribed in the Plan and in the Federal Signal Corporation
Performance Share Unit Award Agreement No. 2017 attached hereto and incorporated
herein. Together, this Award and the attached award agreement shall be referred
to throughout each as the “Award Agreement.” Calculations of performance versus
target, threshold and maximum values set forth in Appendix A are made by the
Committee in accordance with the terms of the Plan and are final and binding. IN
WITNESS WHEREOF, the parties have caused this Award Agreement to be executed as
of the Date of Grant. PARTICIPANT FEDERAL SIGNAL CORPORATION By: Print Name
Chief Executive Officer Signature Address Participant agrees to execute this
Award Agreement and return one copy to Mike Basili at Federal Signal
Corporation, 1415 W. 22nd Street, Suite 1100, Oak Brook, IL 60523 within 45 days
of the above date or forfeit the performance share unit award. Note: If there
are any discrepancies in the name or address shown above, please make the
appropriate corrections on this form.



--------------------------------------------------------------------------------



 
[ex1052017psuawardagtnonu002.jpg]
Page 1 of 6 This document constitutes part of the prospectus covering securities
that have been registered under the Securities Act of 1933, as amended. FEDERAL
SIGNAL CORPORATION PERFORMANCE SHARE UNIT AWARD AGREEMENT NO. 2017 This Award
Agreement, which includes the attached cover page and Appendix A, effective as
of the Date of Grant, represents the grant of PSUs by the Company to
Participant, pursuant to the provisions of the Plan. The Company established the
Plan pursuant to which, among other things, options, stock appreciation rights,
restricted stock and stock units, stock bonus awards, dividend equivalents
and/or performance compensation awards may be granted to eligible persons. The
Plan and this Award Agreement provide a complete description of the terms and
conditions governing the PSUs. If there is any inconsistency between the terms
of this Award Agreement and the terms of the Plan, the Plan’s terms shall
completely supersede and replace the conflicting terms of this Award Agreement.
All capitalized terms shall have the meanings ascribed to them in the Plan,
unless specifically set forth otherwise herein. The Board of Directors and the
Committee have determined that the interests of the Company will be advanced by
encouraging and enabling certain of its employees to own shares of Stock, and
that Participant is one of those employees. NOW, THEREFORE, in consideration of
services rendered and the mutual covenants herein contained, the parties agree
as follows: Section 1. Certain Definitions As used in this Award Agreement, the
following terms shall have the following meanings: A. “Affiliate” means with
respect to any Person, any other Person (other than an individual) that
controls, is controlled by, or is under common control with such Person. The
term “control,” as used in this Award Agreement, means the power to direct or
cause the direction of the management and policies of such Person, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise. “Controlled” and “controlling” have meanings correlative to the
foregoing. B. “Award” means the award provided for in Section 2. C. “Board of
Directors” means the board of directors of the Company. D. “Code” means the
Internal Revenue Code of 1986, as amended. E. “Committee” means the Compensation
and Benefits Committee of the Board of Directors or a subcommittee or other
committee appointed to administer the Plan in accordance with the Plan. F.
“Company” means Federal Signal Corporation, a Delaware corporation. G. “Date of
Grant” means the date set forth on this Award Agreement. H. “Disability” shall
have the meaning ascribed to that term in the Company’s long-term disability
plan applicable to Participant, or if no such plan exists, at the discretion of
the Committee and as determined by the Committee. I. “Participant” means the
individual shown as the recipient of an award of PSUs, as set forth on this
Award Agreement. J. “Performance Period” means the three consecutive calendar
year period set forth in this Award Agreement. K. “Performance Share Units” or
“PSUs” means the obligation of the Company to transfer the number of shares of
Stock to Participant determined under Section 2, Section 4A (in the case of
death or termination of employment by Disability), Section 4B (in the case of
Change-in-Control),



--------------------------------------------------------------------------------



 
[ex1052017psuawardagtnonu003.jpg]
PSU non-US 1/2017 Page 2 of 6 or Section 5 (in the case of Divestiture of a
Business Segment) of this Award Agreement, as applicable, at the time provided
in Section 6 of this Award Agreement, to the extent that the rights to such
shares are vested at such time. L. “Person” means a “person” as such term is
used for purposes of 13(d) or 14(d), or any successor section thereto, of the
Securities Exchange Act of 1934, as amended, and any successor thereto. M.
“Stock” means the common stock of the Company. N. “Vesting Period” means the
three consecutive calendar year period set forth in this Award Agreement.
Section 2. Award Subject to the terms of this Award Agreement, the Company
awarded to Participant the number of PSUs set forth on this Award Agreement,
effective as of the Date of Grant set forth on such instrument. This Award
entitles Participant to receive a whole number of shares of Stock as set forth
on this Award Agreement equal to a percentage, from zero percent (0%) to two
hundred percent (200%), based on the Company’s performance against the
performance goals set forth, and as calculated in, Appendix A. The number of
shares of Stock determined based on the Company’s performance against the
performance goals set forth in Appendix A (or, if applicable, the formula set
forth in Section 4A (in the case of death or termination of employment by
Disability), the formula set forth in Section 4B (in the case of a
Change-in-Control), or Section 5 (in the case of Divestiture of a Business
Segment)), shall be distributable as provided in Section 6 of this Award
Agreement, but only to the extent the rights to such shares are vested under
either Section 4 or Section 5 of this Award Agreement. This grant of PSUs shall
not confer any right to Participant (or any other participant) to be granted
PSUs or other awards in the future under the Plan. It is intended that this
Award qualify as “performance-based compensation” under Section 162(m) of the
Code. Notwithstanding anything to the contrary in this Award Agreement, the
number of shares of Stock that may be earned under this Award Agreement cannot
exceed the maximum number of shares of Stock provided for under the Plan.
Section 3. Bookkeeping Account The Company shall record the number of PSUs
subject to this Award Agreement to a bookkeeping account for Participant (the
“Performance Share Unit Account”), subject to adjustment based on performance as
set forth in Section 2 above. Participant’s Performance Share Unit Account shall
be reduced by the number of PSUs, if any, forfeited in accordance with Section 4
and by the number of PSUs with respect to which shares of Stock were transferred
to Participant in accordance with Section 6. Section 4. Vesting Subject to the
accelerated vesting provisions provided below, the number of PSUs determined
under Section 2 above shall vest on the last day of the Vesting Period, if
Participant remains employed by the Company or its Affiliate through such date.
For the avoidance of doubt, if the Company fails to achieve a performance goal
at the threshold level, Participant shall be entitled to receive no shares of
Stock subject to such performance goal, unless the deemed performance provisions
in this Section specifically modify such result. If, during the Performance and
Vesting Periods, while employed by the Company or its Affiliates: A. Participant
dies or his or her employment terminates by reason of Disability, the number of
vested PSUs subject to the Award shall be equal to the product of: (1) the
number of full and partial months of Participant’s employment during the
Performance Period divided by thirty-six (36) and (2) the greater of (a) one
hundred percent (100%) of the PSUs subject to this Award Agreement, regardless
of actual performance or (b) the number of PSUs that Participant would have been
payable to Participant at the end of Performance Period based on actual Company
performance during the entire Performance Period.



--------------------------------------------------------------------------------



 
[ex1052017psuawardagtnonu004.jpg]
PSU non-US 1/2017 Page 3 of 6 B. A Change-in-Control occurs, the number of
vested PSUs subject to this Award shall be the greater of (1) one hundred
percent (100%) of the PSUs subject to this Award Agreement, regardless of actual
performance or (2) the number of PSUs that would have been payable to
Participant for the Performance Period based on the Company’s best estimate of
projected Company performance through the end of the Performance Period,
determined at the date of the Change-in-Control. In the event of a
Change-in-Control following an event that would otherwise enable vesting at the
end of the Performance and Vesting Periods under Section 4A, the provisions of
this Section 4B shall control. For the avoidance of doubt, vesting under this
Section 4B is not calculated on a pro-rata basis. C. Except as provided in
Section 5 below, and in certain limited instances where the Committee may
exercise its discretion in determining the vesting implications of PSUs, if
Participant’s employment with the Company and its Affiliates terminates for any
other reason before the end of the Performance and Vesting Periods, all PSUs
that are not vested at the time of such termination of employment (after first
taking into account the accelerated vesting provisions of this Section 4) shall
be forfeited. In the event of termination of employment (whether or not in
breach of local labor laws), the Company shall have the exclusive discretion to
determine the date of termination of employment for purposes of this Award. Such
termination date shall be the date that Participant is no longer actively
employed and will not be extended by any notice period mandated under local law
(e.g., active employment would not include a period of “garden leave” or similar
period pursuant to local law). Section 5. Acceleration of Vesting of Shares in
the Event of Divestiture of Business Segment If the “Business Segment” (as that
term is defined in this Section) in which Participant is primarily employed as
of the “Divestiture Date” (as that term is defined in this Section) is the
subject of a “Divestiture of a Business Segment” (as that term is defined in
this Section) during the Performance and Vesting Periods, and such divestiture
results in the termination of Participant’s employment with the Company and its
Affiliates for any reason during the Performance Period, the number of vested
PSUs subject to the Award shall be equal to the product of: (1) the number of
full and partial months of Participant’s employment during the Performance
Period before the Divestiture Date, divided by thirty-six (36) and (2) one
hundred percent (100%) of the PSUs subject to this Award Agreement, regardless
of actual performance. For purposes of this Award Agreement, the term “Business
Segment” shall mean a business line which the Company treats as a separate
operating segment under the segment reporting rules under U.S. generally
accepted accounting principles, which currently includes the following: Safety
and Security Systems Group and Environmental Solutions Group. Likewise, the term
“Divestiture Date” shall mean the date that a transaction constituting a
Divestiture of a Business Segment is finally consummated. For purposes of this
Award Agreement, the term “Divestiture of a Business Segment” means the
following: A. When used with a reference to the sale of stock or other
securities of a Business Segment that is or becomes a separate corporation,
limited liability company, partnership or other separate business entity, the
sale, exchange, transfer, distribution or other disposition of the ownership,
either beneficially or of record or both, by the Company or one of its
Affiliates to “Nonaffiliated Persons” (as that term is defined in this Section)
of one hundred percent (100%) of either (i) the then-outstanding common stock
(or the equivalent equity interests) of the Business Segment or (ii) the
combined voting power of the then-outstanding voting securities of the Business
Segment entitled to vote generally in the election of the board of directors or
the equivalent governing body of the Business Segment; B. When used with
reference to the merger or consolidation of a Business Segment that is or
becomes a separate corporation, limited liability company, partnership or other
separate business entity, any such transaction that results in Nonaffiliated
Persons owning, either beneficially or of record or both, one hundred percent
(100%) of either (i) the then-outstanding common stock (or the equivalent equity
interests) of the Business Segment or (ii) the combined voting power of the
then-outstanding voting securities of the Business Segment entitled to vote
generally in the election of the board of directors or the equivalent governing
body of the Business Segment; or C. When used with reference to the sale of the
assets of the Business Segment, the sale, exchange, transfer, liquidation,
distribution or other disposition of all or substantially all of the assets of
the Business Segment necessary or required to operate the Business Segment in
the manner that the Business Segment had been operated prior to the Divestiture
Date.



--------------------------------------------------------------------------------



 
[ex1052017psuawardagtnonu005.jpg]
PSU non-US 1/2017 Page 4 of 6 For purposes of this Award Agreement, the term
“Nonaffiliated Persons” shall mean any persons or business entities which do not
control, or which are not controlled by or under common control with, the
Company. Section 6. Distribution of Shares A. Except as specifically provided to
the contrary in Section 6B, the number of shares of Stock payable with respect
to PSUs, as determined under Section 2 above, that become vested under this
Award shall become distributable as of the end of the Vesting Period and shall
be paid not later than March 15, 2020; provided however, that if it is
impracticable to pay such shares of Stock by such date (e.g., due to the
unavailability of audited financial statements or a Form S-8 registration
statement for the shares), then the Committee may delay payment until it becomes
administratively practicable to do so later that same year. B. The number of
shares of Stock payable with respect to PSUs, as determined under Section 2
above, that vest prior to the end of the Vesting Period under either Section 4B
or Section 5 of this Award Agreement shall become distributable on an
accelerated basis as follows: (1) If a Change-in-Control occurs at any time
before the end of the Vesting Period, then the number of earned shares of Stock
with respect to PSUs that become vested under Section 4B of this Award Agreement
shall become distributable on the date of the Change-in-Control. (2) If a
Divestiture of a Business Segment occurs at any time before the end of the
Vesting Period, and such divestiture results in the termination of Participant’s
employment with the Company and its Affiliates for any reason, then the number
of earned shares of Stock with respect to PSUs that become vested under this
Award Agreement shall become distributable on the Divestiture Date, but only if
that payment on that date is permissible under Section 409A of the Code. Section
7. Stockholder Rights Participant shall not have any of the rights of a
stockholder of the Company with respect to PSUs until shares of Stock are issued
to Participant. No dividend equivalent rights are provided under this Award
Agreement. Section 8. Beneficiary Designation Participant may designate a
beneficiary or beneficiaries (contingently or successively) to receive any
benefits that may be payable under this Award Agreement in the event of
Participant’s death and, from time to time, may change his or her designated
beneficiary (a “Beneficiary”). A Beneficiary may be a trust. A Beneficiary
designation shall be made in writing in a form prescribed by the Company and
delivered to the Company while Participant is alive. In lieu of payment to
Participant, a Beneficiary shall be paid shares of Stock under Section 6 at the
same time and in the same form as Participant would have been paid but for
Participant’s death. Section 9. Restrictions on Transfer PSUs awarded hereunder
shall not be transferable by Participant. Except as may be required by the
federal income tax withholding provisions of the Code or by the tax laws of any
state or foreign sovereign, the interests of Participant and his or her
Beneficiary(ies) under this Award Agreement are not subject to the claims of
their respective creditors and may not be voluntarily or involuntarily sold,
assigned, transferred, alienated, pledged, attached, encumbered or charged. Any
attempt by Participant or a Beneficiary to sell, assign, transfer, alienate,
pledge, attach, encumber, charge or otherwise dispose of any right to benefits
payable hereunder shall be void. Section 10. Adjustment in Certain Events If
there is any change in the Stock by reason of stock dividends or other
distribution (whether in the form of securities or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, split-off, combination, repurchase or exchange of Stock
or other securities of the Company, or other similar corporate transaction or
event, or changes in applicable rules, rulings, regulations or other
requirements of any governmental body or securities exchange, the Committee may,
in its sole discretion, make such adjustments to the number of PSUs credited to
Participant’s Performance Share Unit Account that it deems necessary or
appropriate and as it may deem equitable in Participant’s rights. Section 11.
Tax Withholding Regardless of any action the Company, any of its Affiliates
and/or Participant's employer takes with respect to any or all income tax,
social insurance, payroll tax, payment on account or other tax-related items
related to



--------------------------------------------------------------------------------



 
[ex1052017psuawardagtnonu006.jpg]
PSU non-US 1/2017 Page 5 of 6 Participant’s participation in the Plan and
legally applicable to Participant (“Tax-Related Items”), Participant
acknowledges that the ultimate liability for all Tax-Related Items is and
remains Participant’s responsibility and may exceed the amount actually withheld
by the Company or any of its affiliates. Participant further acknowledges that
the Company and/or its Affiliates: (i) make no representations or undertakings
regarding the treatment of any Tax- Related Items in connection with any aspect
of the Performance Share Units, including, but not limited to, the grant,
vesting or exercise of the Performance Share Units, the delivery of shares of
Stock, the subsequent sale of shares acquired pursuant to such delivery and the
receipt of any dividends; and (ii) do not commit to and are under no obligation
to structure the terms of any award to reduce or eliminate Participant’s
liability for Tax-Related Items or achieve any particular tax result. Further,
if Participant becomes subject to tax in more than one jurisdiction between the
Date of Grant and the date of any relevant taxable event, Participant
acknowledges that the Company and/or its Affiliates may be required to withhold
or account for Tax-Related Items in more than one jurisdiction. Prior to any
relevant taxable or tax withholding event, as applicable, Participant will pay
or make adequate arrangements satisfactory to the Company and/or its Affiliates
to satisfy all Tax-Related Items. In this regard, Participant authorizes the
Company and/or its Affiliates, or their respective agents, at their discretion,
to satisfy the obligations with regard to all Tax-Related Items by one or a
combination of the following: A. withholding from Participant’s wages or other
cash compensation paid to Participant by the Company and/or its Affiliates; or
B. withholding in shares of Stock to be delivered upon distribution of the
Performance Share Units. The Company and/or its Affiliates may withhold or
account for Tax-Related Items by considering applicable statutory withholding
amounts or other applicable withholding rates. If the obligation for Tax-Related
Items is satisfied by withholding in shares of Stock, for tax purposes,
Participant is deemed to have been issued the full number of shares attributable
to the Performance Share Units, notwithstanding that a number of shares of Stock
are held back solely for the purpose of paying the Tax-Related Items due as a
result of any aspect of Participant’s participation in the Plan. Finally,
Participant shall pay to the Company and/or its Affiliates any amount of
Tax-Related Items that the Company and/or its Affiliates may be required to
withhold or account for as a result of Participant’s participation in the Plan
that are not satisfied by the means previously described. The Company may refuse
to issue or deliver the Shares if Participant fails to comply with Participant’s
obligations in connection with the Tax-Related Items. Section 12. Section 409A
This Award Agreement shall be construed consistent with the intention that it be
exempt from Section 409A of the Code (together with any Department of Treasury
regulations and other interpretive guidance issued thereunder, including without
limitation any such regulations or other guidance that may be issued after the
date hereof, “Section 409A”). However, notwithstanding any other provision of
the Plan or this Award Agreement, if at any time the Committee determines that
this Award (or any portion thereof) may be subject to Section 409A, the
Committee shall have the right in its sole discretion (without any obligation to
do so or to indemnify Participant or any other person for failure to do so) to
adopt such amendments to the Plan or this Award Agreement, or adopt other
policies and procedures (including amendments, policies and procedures with
retroactive effect), or take any other actions, as the Committee determines are
necessary or appropriate either for this Award to be exempt from the application
of Section 409A or to comply with the requirements of Section 409A. Section 13.
Source of Payment Shares of Stock transferable to Participant, or Participant’s
Beneficiary, under this Award Agreement may be either Treasury shares,
authorized but unissued shares, or any combination of such stock. The Company
shall have no duties to segregate or set aside any assets to secure
Participant’s right to receive shares of Stock under this Award Agreement.
Participant shall not have any rights with respect to transfer of shares of
Stock under this Award Agreement other than the unsecured right to receive
shares of Stock from the Company. Section 14. Continuation of Employment This
Award Agreement shall not confer upon Participant any right to continuation of
employment by the Company or its Affiliates, nor shall this Award Agreement
interfere in any way with the Company’s or its Affiliates’ right to terminate t
Participant’s employment at any time.



--------------------------------------------------------------------------------



 
[ex1052017psuawardagtnonu007.jpg]
PSU non-US 1/2017 Page 6 of 6 Section 15. English Language Participant
acknowledges and agrees that it is Participant’s express intent that this Award
Agreement, the Plan and all other documents, rules, procedures, forms, notices
and legal proceedings entered into, given or instituted pursuant to the Award,
be drawn up in English. If Participant has received this Award Agreement, the
Plan or any other rules, procedures, forms or documents related to the Award
translated into a language other than English, and if the meaning of the
translated version is different than the English version, the English version
will control. Section 16. Entire Award; Amendment This Award Agreement and the
Plan constitute the entire agreement between the parties with respect to the
terms and supersede all prior written or oral negotiations, commitments,
representations and agreements with respect thereto. The terms and conditions
set forth in this Award Agreement may only be modified or amended in writing,
signed by both parties. Section 17. Severability In the event any one or more of
the provisions of this Award Agreement shall be held invalid, illegal or
unenforceable in any respect in any jurisdiction, such provision or provisions
shall be automatically deemed amended, but only to the extent necessary to
render such provision or provisions valid, legal and enforceable in such
jurisdiction, and the validity, legality and enforceability of the remaining
provisions of this Award Agreement shall not in any way be affected or impaired
thereby. Section 18. Miscellaneous A. This Award Agreement and the rights of
Participant hereunder are subject to all the terms and conditions of the Plan,
as the same may be amended from time to time, as well as to such rules and
regulations as the Committee may adopt for administration of the Plan. The
Committee shall have the right to impose such restrictions on any Stock acquired
pursuant to this Award Agreement, as it may deem advisable, including, without
limitation, restrictions under applicable federal securities laws, under
applicable federal and state tax law, under the requirements of any stock
exchange or market upon which such Stock is then listed and/or traded, and under
any blue sky or state securities laws applicable to such Stock. It is expressly
understood that the Committee is authorized to administer, construe, and make
all determinations necessary or appropriate to the administration of the Plan
and this Award Agreement, all of which shall be binding upon Participant. B. The
Committee may terminate, amend, or modify the Plan; provided, however, that no
such termination, amendment, or modification of the Plan may materially and
adversely affect Participant’s vested rights under this Award Agreement, without
the written consent of Participant. C. Participant agrees to take all steps
necessary to comply with all applicable provisions of federal and state
securities and tax laws in exercising his or her rights under this Award
Agreement. D. This Award Agreement shall be subject to all applicable laws,
rules, and regulations, and to such approvals by any governmental agencies or
national securities exchanges as may be required. E. This Award (including any
proceeds, gains or other economic benefit actually or constructively received by
Participant upon any receipt or exercise of any Award or upon the receipt or
resale of any Stock underlying the Award) shall be subject to the provisions of
any clawback policy currently or subsequently implemented by the Company to the
extent set forth in such policy. F. All obligations of the Company under the
Plan and this Award Agreement, with respect to these PSUs, shall be binding on
any successor to the Company, whether the existence of such successor is the
result of a direct or indirect purchase, merger, consolidation, or otherwise, of
all or substantially all of the business and/or assets of the Company. G. To the
extent not preempted by federal law, this Award Agreement shall be governed by,
and construed in accordance with, the laws of the State of Delaware, without
giving effect to principles of conflict of law.



--------------------------------------------------------------------------------



 
[ex1052017psuawardagtnonu008.jpg]
FEDERAL SIGNAL CORPORATION PERFORMANCE SHARE UNIT BENEFICIARY DESIGNATION
Participant: Social Security No.: Address: Date of Birth: Participant hereby
designates the following individual(s) or entity(ies) as his or her
beneficiary(ies) pursuant to the Federal Signal Corporation 2015 Executive
Incentive Compensation Plan (Insert Name, Social Security Number, Relationship,
Date of Birth and Address of Individuals and/or fully identify any trust
beneficiary by the Name of the Trust, Date of Execution of the Trust, the
Trustee’s Name, the address of the trust, and the employer identification number
of the trust): Primary Beneficiary(ies) Contingent Beneficiary(ies) Participant
hereby reserves the right to change this Beneficiary Designation, and any such
change shall be effective when the Participant has executed a new or amended
Beneficiary Designation form, and the receipt of such form has been acknowledged
by the Company, all in such manner as specified by the Company from time to
time, or on a future date specified by any such new or amended Beneficiary
Designation form. IN WITNESS WHEREOF, the parties have executed this Beneficiary
Designation on the date designated below. Date: _________________, ____
Signature of Participant Received: FEDERAL SIGNAL CORPORATION Date:
_________________, ____ By:



--------------------------------------------------------------------------------



 